*299Judgment of resentence, Supreme Court, New York County (William A. Wetzel, J.), rendered October 17, 2005, resentencing defendant, as a second felony offender, to a term of 15 years, unanimously affirmed.
As required by section 23 of the Drug Law Reform Act (L 2004, ch 738), Supreme Court should have informed defendant, at the outset of the resentencing hearing, of the determinate sentence the court intended to impose, and further notified defendant that such new sentence would be imposed unless he withdrew his application for resentencing or appealed the order. Nevertheless, we reject defendant’s assertion that he is entitled to a new resentencing hearing. At the hearing, defendant sought a prison term of 12 years in place of the original sentence of 15 years to life, and the court ultimately informed defendant that it intended to resentence him to a determinate term of 15 years. Although the court did not specifically state that defendant had the opportunity to withdraw his application or appeal the order, defendant evinced his awareness of such options. After being informed that he would be resentenced to 15 years, defendant requested a term of 14 years, which the court declined. Defendant then announced an intent to appeal, but thereafter unequivocally agreed to the court’s intended sentence of 15 years. The new sentence was not excessive, and we decline to reduce it. Concur—Buckley, P.J., Mazzarelli, Friedman, Sweeny and McGuire, JJ.